Citation Nr: 0019906	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of an injury to the bladder.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a November 1995 decision, the Board concluded that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of an injury to the bladder.  
The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).

In July 1997, the Court issued an order vacating and 
remanding the veteran's case to the Board.  In a single-judge 
memorandum decision, the Court determined that the veteran 
had failed to submit new and material evidence sufficient to 
reopen his claim of entitlement to service connection for the 
residuals of a bladder injury.  The Court further determined, 
however, that VA had failed to fulfill its obligation under 
38 U.S.C.A. § 5103 (West 1991) to notify the veteran of 
evidence necessary to complete his application to reopen his 
claim.  See Graves v. Brown, 8 Vet. App. 522 (1996); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Specifically, the 
Court found that VA had failed to advise the veteran of the 
need to submit private treatment records from Dr. M., a 
private physician who apparently treated the veteran around 
1978 or 1979 and who reportedly indicated that his bladder 
problems were related to service.  Thus, the Court remanded 
the veteran's case to the Board in order to provide VA with 
the opportunity to advise the veteran of such.

In March 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed and the RO issued a Supplemental Statement of 
the Case (SSOC) in February 2000, in which it continued to 
find that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of an injury to the bladder.  
Thereafter, this case was returned to the Board.

In a March 1999 rating decision, the RO denied a claim of 
entitlement to an increased rating for the residuals of a 
fracture of the distal third of the right tibia and fibula.  
The veteran subsequently filed a timely Notice of 
Disagreement regarding this decision, and in April 2000, the 
RO responded by issuing a Statement of the Case.  To the 
Board's knowledge, the veteran has not yet submitted a 
Substantive Appeal (VA Form 9) with respect to this issue.  
Thus, this matter is not presently on appeal before the 
Board.  See 38 U.S.C.A. § 7105(West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).


REMAND

Under 38 C.F.R. § 20.1304 (1999), additional evidence may be 
submitted directly to the Board during the period of 90 days 
following the mailing of notice that an appeal has been 
certified to the Board for appellate review and the appellate 
record has been transferred to the Board.  Any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this section 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(c) (1999).

The record reflects that in a May 2000 letter, the RO advised 
the veteran that his file was being certified to the Board 
for consideration of the issue that he had placed on appeal.  
The RO further advised the veteran that he had an additional 
90 days to submit additional evidence in support of his 
claim.  Thereafter, in June 2000, the veteran's attorney 
submitted a letter from a private physician in support of the 
veteran's claim.

The Board finds the June 2000 letter from the private 
physician to be relevant to the issue on appeal.  Because the 
RO has not considered this evidence, and because the veteran 
has not submitted a waiver of initial RO consideration 
pursuant to 38 C.F.R. § 20.1304, the Board believes that a 
remand is appropriate in order to provide the RO with the 
opportunity to consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(c).

The Board notes that in her June 2000 statement, the 
veteran's attorney indicated that she had submitted an 
earlier statement in April 2000 in which she requested a 60-
day extension of time in order to submit additional evidence.  
The Board can find no such statement presently associated 
with the claims folder.  Thus, while this case is in remand 
status, the Board believes that the RO should take steps to 
ensure that the attorney's April 2000 statement is located 
and associated with the claims folder.

Although the Board regrets further delay, in light of the 
reasons and bases set forth above, additional development is 
warranted.  This case is accordingly remanded for the 
following actions:

The RO should review all of the evidence 
of record, including any evidence that 
has been received since the February 2000 
SSOC was issued.  The RO should ensure 
that all such evidence has been 
associated with the claims folder.  If, 
after reviewing this evidence, the RO 
determines that any additional 
development is warranted, the RO is free 
to undertake such development as it deems 
necessary.  Once such development has 
been completed, the RO should issue a 
SSOC.  If the RO's decision remains 
unfavorable, the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




